Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 25, 1999, which ruled that claimant was disqualified from receiving unemployment insurance *533benefits because her employment was terminated due to misconduct.
Claimant, employed as a part-time marketing and communications representative, was terminated after she failed to adhere to the employer’s policy regarding personal calls. The record reveals that claimant was warned on three occasions and despite these warnings continued making personal calls. The Unemployment Insurance Appeal Board found that claimant was disqualified from receiving unemployment insurance benefits because she was terminated for misconduct. Based upon our review of the record, we find that the Board’s decision is supported by substantial evidence (see, Matter of Spinelli [Sweeney], 231 AD2d 800). Claimant’s failure to adhere to the employer’s reasonable conditions could be found to rise to a level of disqualifying misconduct. Accordingly, we find no reason to disturb the Board’s decision.
Cardona, P. J., Crew III, Spain, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.